                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 21-19-GF-BMM

            Plaintiff,

     vs.                                      PRELIMINARY ORDER OF
                                              FORFEITURE
HAROLD GOODSON HILL,

            Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for a

Preliminary Order of Forfeiture. Defendant Harold Goodson Hill appeared before

the Court on July 1, 2021, and entered a plea of guilty to Counts I and II of the

superseding information. He also admitted the forfeiture allegation. Hill’s plea

provides a factual basis and cause to issue an Order of Forfeiture, pursuant to 21

U.S.C. § 853(a)(1) and (2), and 18 U.S.C. §§ 981(a)(1)(C), (a)(2)(A), and 28

U.S.C. § 2461(c).

      IT IS ORDERED:

      THAT Cook’s interest in the property listed in Attachment A is forfeited to

the United States in accordance with 21 U.S.C. § 853(a)(1) and (2), and 18 U.S.C.

§§ 981(a)(1)(C), (a)(2)(A), and 28 U.S.C. § 2461(c).



                                          1
      THAT the United States Marshals Service and the Federal Bureau of

Investigation are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. §§ 924(d) and 982(b)(1), and

21 U.S.C. § 853(n)(1), and to make its return to this Court that such action has

been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Preliminary Order of Forfeiture.

      DATED this 6th day of July 2021.




                                           2
